Richard B. Adkisson, Chief Justice. In a trial by jury, appellant, Donald Everett Lewis, was found guilty of aggravated robbery and theft of property. The trial court sentenced him to twenty-five years for the robbery and ten years for theft, the sentences to run consecutively. On appeal appellant argues that the trial court erred in refusing to suppress evidence of appellant’s lineup identification, arguing that he was deprived of his absolute right to counsel of his choice at the lineup. We affirm the trial court. A. E. Richardson had parked in front of his son’s house at 519 West 19th Street and was setting up a ladder to do some work when an unmasked man approached him with a gun. The man demanded Mr. Richardson’s wallet, ring, and watch and threatened to shoot him. He then took Mr. Richardson’s car keys and drove off. Several days later, but prior to the filing of the information, appellant participated in a lineup. After appellant was advised of his rights to have counsel present, appellant requested a specific attorney. When the attorney of his choice refused employment, appellant declined assistance from the public defender. Appellant was positively identified at the lineup and again in open court by the victim. An accused is not entitled to assistance of counsel at a lineup conducted before the commencement of prosecutorial proceedings against him. King v. State, 253 Ark. 614, 616, 487 S.W.2d 596, 598 (1972), citing Kirby v. Illinois, 406 U.S. 682 (1972). Even so, appellant was offered the services of the public defender when the counsel he had selected refused to represent him. Under these circumstances, the trial court did not err in refusing to suppress evidence of appellant’s lineup identification. Affirmed.